Citation Nr: 1623622	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-08 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent both prior to October 8, 2009 and since January 1, 2010 for arteriosclerotic hypertensive vascular disease (heart disease disability). 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 

3.  Entitlement to special monthly compensation (SMC) at the housebound rate under 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1941 to October 1945 and from September 1950 to September 1952.

These matters come on appeal to the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs, Regional Office, located in San Juan, Puerto Rico (RO), which denied an increase rating in excess of 30 percent for heart disease disability.  

By the ways of a January 2011 rating decision, the RO increased the assigned evaluation to 60 percent from August 27, 2009.  In addition, in a November 2015 rating decision, the RO assigned a temporary total evaluation based on the need for convalescence following surgery, effective from October 8, 2009 to December 31, 2009.  As the Veteran has stated that he seeks the maximum rating for his disability, the increase rating claim for the periods prior to October 8, 2009 and since January 1, 2010 remains on appeal.  

The issue of entitlement to TDIU has been raised by the record, and is listed as an issue on the title page.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board is cognizant that the RO denied a claim for TDIU in a November 2015 rating decision.  The Veteran has not appealed that denial, though the appeal period remains open.  Nevertheless, as TDIU is part of an increased rating claim when raised by the record, and as the Veteran's increased rating claim remains on appeal, the issue of entitlement to TDIU is also on appeal.  In addition, the issue of entitlement to SMC at the housebound rate is raised by the record and is part and parcel of the claim for an increased rating for heart disease disability.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (noting that the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran was last afforded a VA heart examination in April 2010, and the lay evidence indicates that his symptomatology may have worsened. Specifically, in an August 2015 statement, the Veteran asserted that his heart disease disability has progressively worsened and he is now housebound as result of the severity of his disability.  Generally, the mere passage of time will not be a sufficient reason to remand a case for further examination.  However, in light of the lay evidence showing that his service-connected cardiovascular disability may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his service-connected heart disease disability.

In addition, the record reflects that a claim for entitlement to SMC at the housebound rate has been raised by the Veteran.  Housebound benefits could also be awarded on the basis of a single service connected disability rated total, if the service connected disabilities prevented him from leaving his home or its immediate premises.  38 C.F.R. § 3.350(i)(2) (2015). This question has not been adjudicated and an opinion would be needed as to whether the service-connected disabilities prevent him from leaving his home to earn an income.  Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).

Since the evaluation for heart disease disability includes consideration of occupational impairment, the matter of TDIU is intertwined with the issue of entitlement to an increased rating.  Accordingly, the Board remands the matter of entitlement to TDIU for a VA general medical examination regarding TDIU, as intertwined with the adjudication of the issue of entitlement to an increased rating for heart disease disability.

Lastly, the Board notes that the record contains documents in Spanish that are unaccompanied by English translations.  These documents are tabbed in the Veteran's electronic claims folder located in VBMS.  Thus, a remand is warranted to obtain a translation of these documents into English.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain English language translation of all documents tabbed in the electronic claims folder in VBMS.  These English translations should be associated with the Spanish originals so that the Board can determine that all necessary translations have been obtained.

3.  Update the claims folder with the Veteran's VA treatment records dated since July 2015. 

4. Schedule the Veteran for an appropriate VA Heart examination.  The entire claims file must be made available to the VA examiner.  Pertinent electronic documents should be reviewed, including VA and private treatments records, and the statements of the Veteran.

The examiner must address the symptoms and severity of the service-connected heart disease, including: 1) the presence of congestive heart failure; 2) the workload (in METs) resulting in dyspnea, fatigue, angina, dizziness, or syncope; and 3) the extent of left ventricular dysfunction, with the measured ejection fraction (in percentage terms).

The examiner should also address whether the Veteran is either housebound due to service-connected disabilities or in need of aid and attendance of another person by reason of his service-connected disabilities.

All necessary diagnostic testing should be conducted and commented upon by the examiner. 

 All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Thereafter, adjudicate the claims, to include matters of TDIU and SMC, on appeal and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




